                                                                            YR
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 27
19-3002-MJ-OTAZO-REYES                                               Jun 20, 2019

                                                                              Miami
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 12 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 13 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 14 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 15 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 16 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 17 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 18 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 19 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 20 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 21 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 22 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 23 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 24 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 25 of 27
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 26 of 27

  19-3002-MJ-OTAZO-REYES
Case 1:19-mj-03002-AOR Document 1 Entered on FLSD Docket 06/20/2019 Page 27 of 27


    19-3002-MJ-OTAZO-REYES
